UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4159


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GEORGE ODOM, JR.,

                  Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00190-NCT-1)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.      Angela Hewlett Miller, Assistant
United   States  Attorney,   Greensboro,  North  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             George Odom, Jr., appeals from his conviction and 120-

month sentence imposed following his guilty plea to possession

of a firearm by a convicted felon.                       Odom’s attorney filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

challenging the four-level enhancement to Odom’s offense level

based on the finding that he possessed the firearm in connection

with another felony, U.S. Sentencing Guidelines Manual (USSG)

§ 2K2.1    (2007),      and    the    reasonableness          of    the     sentence,      but

stating that there was no merit to the appeal.                        Odom filed a pro

se   brief    arguing      these     same    issues     and     contending          that   his

criminal        history       category       was       improperly           computed       and

challenging       the     constitutionality        of    18        U.S.C.    §      922(g)(1)

(2000).      Our review of the record discloses no reversible error;

accordingly, we affirm Odom’s conviction and sentence.

             Appellate courts review sentences imposed by district

courts    for     reasonableness,          applying     an     abuse      of     discretion

standard.       Gall v. United States, 128 S. Ct. 586, 597 (2007);

see United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

When sentencing a defendant, a district court must: (1) properly

calculate     the   guideline        range;      (2)    treat       the     guidelines      as

advisory;     (3)    consider        the    factors     set    out     in      18    U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2008); and (4) explain its reasons

for selecting a sentence.              Pauley, 511 F.3d at 473.                  We presume

                                             2
that     a   sentence          within     the       properly          calculated       sentencing

guidelines range is reasonable.                           United States v. Allen, 491

F.3d 178, 193 (4th Cir. 2007); see also Rita v. United States,

127    S.    Ct.     2456,      2462-69        (2007)         (upholding        application     of

rebuttable         presumption           of    correctness            of     within     guideline

sentence).

              The       district     court         followed         the    necessary    steps   in

sentencing      Odom,         and   we    find      no    abuse       of    discretion    in    the

sentence of 120 months of imprisonment.                              The district court did

not clearly err in finding that the gun had the potential to

facilitate the sale of marijuana, see USSG § 2K2.1, comment.

(n.14),      thus,       we    reject     Odom’s          challenge        to   the    four-level

enhancement for possession of the firearm in connection with

another felony offense.

              Odom argues that his criminal history was improperly

calculated, asserting that he was sentenced on the same day for

two of his prior convictions, therefore they should not have

been counted separately.                  Because the error, if any, would not

affect       Odom’s      sentence,            we    find       no     plain     error     in    the

computation of Odom’s criminal history category.                                       See United

States v. Olano, 507 U.S. 725, 732 (1993) (providing standard);

USSG ch. 5, pt. A (sentencing table).

              Odom        also      challenges                the     constitutionality          of

§ 922(g)(1)        as    a    violation        of       the    separation       of    federal   and

                                                    3
state powers clause of the Constitution.                       We find no merit to

this contention.        See United States v. McKenzie, 99 F.3d 813,

820 (7th Cir. 1996); United States v. Collins, 61 F.3d 1379,

1383-84 (9th Cir. 1995).

             As required by Anders, we have reviewed the entire

record and have found no meritorious issues for appeal.                              We

therefore affirm Odom’s conviction and sentence.                            This court

requires   that    counsel     inform     his    client,       in   writing,    of   his

right to petition the Supreme Court of the United States for

further    review.      If    the   client      requests       that   a   petition    be

filed,    but   counsel      believes     that    such     a    petition     would    be

frivolous,      then   counsel      may   renew    his     motion     for    leave   to

withdraw from representation.             Counsel’s motion must state that

a copy thereof was served on the client.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                          4